UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :                 1/21/2020
 ANA ELIZABETH GONZALEZ,                                      :
                                              Plaintiff,      :
                                                              :     19 Civ. 5602 (LGS)
                            -against-                         :
                                                              :           ORDER
 BANACO II LLC, INC., ET AL.,                                 :
                                              Defendants. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on December 6, 2019, the parties filed their executed Settlement Agreement

and supporting materials. The Court denied approval of these materials, under a Cheeks review,

due to critical ambiguities and errors in the Settlement Agreement and accompanying

Confessions of Judgment, as the Order at Dkt. No. 27 identifies;

        WHEREAS, the parties filed their revised Settlement Agreement ("Revised Settlement

Agreement") and accompanying materials on January 15, 2020. It is hereby

        ORDERED that the Revised Settlement Agreement is APPROVED as fair and

reasonable, based on the nature and scope of Plaintiffs’ claims and the risks and expenses

involved in additional litigation. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199,

206–07 (2d Cir. 2015); Wolinsky v. Scholastic, Inc., 900 F. Supp. 2d 332, 335–36 (S.D.N.Y.

2012) (outlining the factors for determining whether proposed settlement is fair and reasonable).

Furthermore, Plaintiffs’ counsel’s request for $7,664 in attorneys’ fees and costs (i.e., four

payments of $1916 each, as the Revised Settlement Agreement provides) is APPROVED. This

amount is approximately one-third of the settlement total. Although the amount exceeds the

lodestar, the Court finds that it is fair and reasonable in light of the risks of litigation and the

litigation’s complexity. See Hui Luo v L & S Acupuncture, P.C., 649 Fed. Appx 1, 2 (2d Cir.

2016) (summary order) (stating that the lodestar is the presumptively reasonable fee, particularly

in fee shifting cases, such as those under FLSA,
where the financial recovery is likely to be small); Perez v AC Roosevelt Food Corp., 744 F.3d

39, 44 (2d Cir. 2013) (acknowledging precedent that “the lodestar—the product of a reasonable

hourly rate and the reasonable number of hours required by the case—creates a presumptively

reasonable fee.”); Millea v. Metro-N. R. Co., 658 F.3d 154, 166–67 (2d Cir. 2011).

       The Clerk of Court is respectfully directed to close the case.

Dated: January 21, 2020
        New York, New York




                                                 2
